DETAILED ACTION
This action is in response to amendments received on 5/25/2022. Claims 1-15 were previously rejected. Claims 1, 9 and 14 have been amended, claim 13 canceled and new claims 16 and 17 added. A complete action on the merits of claims 1-12 and 14-17 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 was filed after the mailing date of the Non-Final rejection on 1/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 11-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies (US Pub. No. 2019/0374281).
Regarding Claim 1, Davies discloses an electrically enabled introducer sheath (medical device 100 includes electrically conductive elongate member 102, Figures 2A-D), comprising:
an elongate, flexible tubular body comprising an electrically conductive sidewall (elongate member 102 is shown to be flexible in Figures 11A-C) defining a central lumen (lumen 208), the electrically conductive sidewall comprising a proximal end (proximal end 114) and a distal end (distal end 112) comprising an annular surface being integral with the electrically conductive sidewall and being electrically conductive ([0098] introduces an embodiment of the elongate member 102 manufactured from two parts such as 210, the proximal end and 212, the distal end; furthermore, it teaches that in this embodiment “the electrode 106 is integral with the end member 212”);
a tubular insulation layer (electrical insulation 104) surrounding the electrically conductive sidewall and leaving the annular conductive surface exposed at the distal end (electrode 106 exposed at distal end 112 of elongate member 102, see [0044], [0048] and [0061]);
and a proximal hub (hub 108) on the tubular body, comprising at least one access port in communication with the central lumen and a connector in electrical communication with the electrically conductive sidewall (hub connects elongate member 102 to energy source, Par. [0040] and [0102]). 
Regarding claim 2, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), wherein the electrically conductive sidewall comprises a stainless steel tube (elongate member made of electrically conductive material, including stainless steel, Par. [0103]). 
Regarding claim 3, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), wherein the annular conductive surface faces in a distal direction (seen in Figure 11A). 
Regarding claim 7, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), having an outside diameter of about 0.050 inches (elongate member 102 outer diameter is between 0.4-1.5 mm, or 0.016-0.059 inches, see [0097]). 
Regarding claim 11, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), having an outside diameter of about 0.040 inches (elongate member 102 outer diameter is between 0.4-1.5 mm, or 0.016-0.059 inches, see [0097]). 
Regarding claim 12, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), having an outside diameter of about 0.045 inches (elongate member 102 outer diameter is between 0.4-1.5 mm, or 0.016-0.059 inches, see [0097]). 
Regarding claim 14, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), which exhibits sufficient structural integrity to guide a large bore catheter transvascularly through a septal wall and into a left atrium of a heart without breaking (device 100 uses energy to perforate atrial septum and allows for dilator to be advanced into left atrium,  see [0054], [0065] and [0093], which allows it to do so without breaking).
Regarding claim 15, Davies discloses an electrically enabled introducer sheath as in Claim 14 (demonstrated previously), in which no part of the electrically conductive sidewall is a braided or woven wire (no braided or woven material is described as being part of elongate member 102, Par. [0103]).
Regarding Claim 16, Davies teaches wherein an outer diameter of the tubular body remains substantially constant from the distal end towards the proximal end ([0094] and Fig. 10A).
Regarding Claim 17, Davies teaches, wherein an outer diameter of the proximal end of the tubular body tapers towards an outer diameter of the distal end of the tubular body, and wherein the outer diameter of the proximal end is greater than the outer diameter of the distal end ([0097] and Figs. 10B-C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied above, in view of Ciarrocca (US Pub. No. 2002/0095152).
Regarding Claim 4, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), but is silent to distal projections at the distal end. In the same field of invention, Ciarrocca discloses an electrosurgical device with a serrated ablation electrode 712 (example in Figure 33E) in connection with an annular return electrode 718 (Figure 32B) wherein the distal end comprises at least one distal extension configured to enhance delivered energy density (Par. [0191]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention, to include distal projections similar to the serrated distal end disclosed by Ciarrocca in the invention of Davies in order to precisely and effectively sever and ablate target tissue as Ciarrocca teaches in [0192] and creating a precise puncture through tissue, like an atrial septum as Davies teaches in [0093].
Regarding claim 5, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), but is silent to at least four distal projections. Ciarrocca discloses comprising at least four distal projections; serrated ablation electrode 712 has multiple projections, as seen in Figure 33E and is thus rejected on similar grounds to claim 4.
Regarding claim 6, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), but is silent to a scalloped distal end. Ciarrocca discloses wherein the distal end comprises a scalloped surface; the active distal end 713 can be comprised of many different shapes, including pointed, serrated, semi-circular, and others, in order to generate high current density at the distal edge for controlled ablation (Par. [0191-0192] and [0195]). Since Ciarrocca discloses that the distal end concentrates current density, change in shape does not render the claim to be an improvement over the prior art, as stated in MPEP 2144.04(IV)(B).
Regarding claim 8, Davies discloses an electrically enabled introducer sheath as in Claim 7 (demonstrated previously), and while Davies discloses that tubular member defines a lumen of 0.0325-0.0335 inches (Par. [0078]) which is capable of introducing a guidewire towards the heart (Par. [0137]). In addition, Davies teaches that lumen 208 of elongate member 102 has a diameter of 0.4mm-0.8mm in [0099], which is 0.015inches-0.032inches and the elongate member 102  having a varying wall thickness of between 0.1mm-0.4mm; however, is silent in teaching that lumen large enough for a 0.035 inch guidewire. Ciarrocca discloses having an inside diameter sufficient to receive a 0.035 inch guidewire, where return electrode 2522 has a diameter of 0.05-0.2 inches, which accommodates a return electrode wire 2524 within it (Par. [0244]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention, to use a thinner wall thickness all across the length of the elongate member 102 in order to widen the lumen of 208 to allow a larger diameter guidewire to pass therethrough in view of the teaching of Ciarrocca’s specific diameter to give it more flexibility in allowing different diameter guidewires to pass therethrough to accommodate different procedure needs and requirements without departing from the spirit and scope of the invention.
Regarding claim 9, Davies and Ciarrocca disclose an electrically enabled introducer sheath as in Claim 8 (demonstrated previously), and Davies further discloses which in combination with an 0.035 inch guidewire has sufficient structural integrity to guide a large bore catheter transvascularly through a septal wall and into a left atrium of a heart without breaking (dilator advanced over device 100 after delivering energy to perforate atrial septum and enter left atrium, Par. [0093], which allows it to do so without breaking). 
Regarding claim 10, Davies teaches wherein the large bore catheter has an inside diameter sufficient to receive the introducer sheath therethrough. Davies discloses that a guidewire, sheath, and dilator are used to gain access to the heart in which device 100 is introduced to perform transseptal perforation (Par. [0137-0138] and Figs. 4a-9a of Davies).  

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments on the grounds that electrode 106 is part of a separate member 400 and not integral with elongate member 102 is fully considered, but not found persuasive. Although applicant makes note to several embodiments where electrode 106 is separate from the elongate member, Davies clearly teaches that “In some embodiments, the electrode 106 is located about the end member, for example, by being mechanically coupled to the end member 212, while in other embodiments the electrode 106 is integral with the end member 212” and goes to explain that the end member 212 is the distal end of the elongate member 102; therefore, at least in some embodiments Davies teaches electrode 106 being integral with the elongate member 102 and therefore, these arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794